Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Major Fortson appeals the district court’s order adopting the magistrate judge’s recommendation to deny Fortson’s motion for judgment and to dismiss his appeal from the bankruptcy court’s order denying his motion to reopen. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Fortson v. Gonzales, No. 8:12-cv-00404-TMC, 2012 WL 5239170 (D.S.C. Oct. 23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.